—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered July 8, 1991, convicting him of assault in the third degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s general motion for a trial order of dismissal was insufficient to preserve for appellate review his challenge to the sufficiency of the evidence of assault in the third degree (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245), and we decline to reach the issue in the interest of justice. As to the conviction of endangering the welfare of a child, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find no basis to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.